AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
LG ELECTRONICS INC. AND
LG ELECTRONICS ALABAMA, INC.
                                                                 CASE NUMBER:       1:21-cv-02600
                                V.                               ASSIGNED JUDGE:
                                                                                    Honorable Mary M. Rowland
 THE PARTNERSHIPS AND                                            DESIGNATED
 UNINCORPORATED ASSOCIATIONS                                     MAGISTRATE JUDGE: Honorable Heather K. McShain
 IDENTIFIED IN SCHEDULE A


                    TO: (Name and address of Defendant)
       THE PARTNERSHIPS AND
       UNINCORPORATED ASSOCIATIONS
       IDENTIFIED IN SCHEDULE A



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 Aidan Skoyles
                 Finnegan, Henderson, Farabow, Garrett & Dunner LLP
                 901 New York Ave NW
                 Washington, DC 20001
                 aidan.skoyles@finnegan.com

                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




                          RK
     THOMAS G. BRUTON, CLERK

                                                                                      June 10, 2021

     (By) DEPUTY CLERK                                                                DATE
                                                                                      DAT
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)                        June 10, 2021
NAME OF SERVER (PRINT)                                                                  TITLE
Aidan C. Skoyles                                                                        Attorney of Record
   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




         G Other (specify):
         [
                                    I sent e-mails to the Defendant email addresses provided by Amazon.com.
              The e-mails attached the Complaint, Summons, TRO, extension, patent,
              and provided access via link to all related exhibits.


                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                               TOTAL
                                                                                                             $0
                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on     June 10, 2021                         Skoyles, Aidan                           Digitally signed by Skoyles, Aidan
                                                                                                         Date: 2021.06.10 15:10:42 -04'00'
                                        Date                    Signature of Server



                                                                 901 New York Ave NW Washington, DC 20001
                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS

LG ELECTRONICS INC. AND
LG ELECTRONICS ALABAMA, INC.,

            Plaintiffs,                               Case No. 1:21-cv-2600

     v.                                               Judge: Mary M. Rowland

                                                      Magistrate Judge: Heather K. McShain
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

            Defendant.




                      DECLARATION OF AIDAN C. SKOYLES

    I, Aidan C. Skoyles, hereby declare as follows:

 1. I am an attorney with the law firm of Finnegan, Henderson, Farabow, Garrett & Dunner

    LLP, located at 901 New York Ave NW, Washington, District of Columbia 20001 and

    represent the Plaintiffs, LG Electronics Inc. and LG Electronics Alabama, Inc., in the

    above-referenced action. I have personal knowledge of the following facts and, if called

    as a witness, I could and would competently testify as follows:

 2. On May 26, 2021, this Court entered a Temporary Restraining Order (Dkt. No. 21)

    permitting Plaintiffs to complete service of process to Defendants pursuant to Federal

    Rule of Civil Procedure 4(f)(3) by sending an e-mail with attachments to any e-mail

    addresses provided for Defendants by third parties and/or to any e-mail addresses

    provided for Defendants by Amazon.




                                          Page 1
   3. On May 27, 2021, I had the Temporary Restraining Order with an accompanying cover

      letter sent to Amazon via FedEx, USPS, and process server.

   4. On June 4, 2021, I received first contact from Amazon’s outside counsel indicating that

      Amazon would be providing information regarding the Defendants in the coming week.

   5. On June 8, 2021, I submitted a declaration in support of Plaintiffs’ motion for an

      extension of the Temporary Restraining Order. (Dkt. No. 23.)

   6. On June 9, 2021, I received contact from Amazon’s outside counsel providing email

      addresses for the Defendants in this case.

   7. On June 10, 2021, I sent e-mails to the e-mail addresses provided for Defendants by

      Amazon’s outside counsel, attaching the Complaint, Summons, Temporary Restraining

      Order, extension, and patent at issue, and a link to exhibits for the Complaint and

      Temporary Restraining Order pleadings.

   8. The completed Return of Service form is attached hereto.


              I declare under penalty of perjury that the foregoing is true and correct.


Executed on June 10, 2021, in Washington, DC


                                     /s/Aidan C. Skoyles
                                     Aidan C. Skoyles




                                             Page 2
